Exhibit 10.1

DELTEK, INC.

AMENDED AND RESTATED 2007 STOCK INCENTIVE AND AWARD PLAN

Adopted by the Board of Directors: August 12 2010

Approved by the Stockholders: August 25, 2010



--------------------------------------------------------------------------------

DELTEK, INC.

AMENDED AND RESTATED 2007 STOCK INCENTIVE AND AWARD PLAN

Table of Contents

 

         Page 1.   Purpose    1 2.   Definitions    1 3.   Administration    4
4.   Stock Subject to the Plan; Grant Limitations    6 5.   Option Grants for
Eligible Individuals    8 6.   Terms and Conditions Applicable to All Options   
9 7.   Stock Appreciation Rights    10 8.   Dividend Equivalent Rights    12 9.
  Restricted Stock    12 10.   Performance Awards    13 11.   Other Stock-Based
Awards    18 12.   Effect of a Termination of Employment or Service    18 13.  
Adjustment Upon Changes in Capitalization    18 14.   Effect of Certain
Transactions    19 15.   Interpretation    20 16.   Termination and Amendment of
the Plan/Modification of Options and Awards    21 17.   Non-Exclusivity of the
Plan    21 18.   Limitation of Liability    22 19.   Regulations and Other
Approvals; Governing Law    22 20.   Miscellaneous    23



--------------------------------------------------------------------------------

DELTEK, INC.

AMENDED AND RESTATED 2007 STOCK INCENTIVE AND AWARD PLAN

1. Purpose.

Deltek, Inc., a Delaware corporation (the “Company”), maintains the Deltek, Inc.
2007 Stock Incentive and Award Plan, which is amended and restated herein and
which shall hereafter be known as the Deltek, Inc. Amended and Restated 2007
Stock Incentive and Award Plan (the “Plan”). The purpose of the Plan is to
strengthen the Company by providing an incentive to the employees, officers,
consultants and directors of the Company and its Subsidiaries and thereby
encouraging them to devote their abilities and industry to the success of the
Company’s business enterprises. It is intended that this purpose be achieved by
extending to employees (including future employees who have received a formal
written offer of employment), officers, consultants and directors of the Company
and its Subsidiaries an added long-term incentive for high levels of performance
and unusual efforts through the grant of Incentive Stock Options, Nonqualified
Stock Options, Stock Appreciation Rights, Restricted Stock, Dividend Equivalent
Rights, Performance Units, Performance Shares, Performance-Based Restricted
Stock, Share Awards, Phantom Stock and Cash Incentive Awards (as each term is
herein defined).

2. Definitions.

For purposes of the Plan, the following terms shall have the following meanings:

“Affiliate” means, with respect to any Person, any other Person which, directly
or indirectly, controls, is controlled by or is under common control with, such
Person.

“Agreement” means the written agreement, including an electronic writing
acceptable to the Committee in its discretion, between the Company and an
Optionee or Grantee evidencing the grant of an Option or Award and setting forth
the terms and conditions thereof.

“Award” means a Stock-Based Award or a Cash Incentive Award.

“Board” means the Board of Directors of the Company.

“Cash Incentive Award” means the right granted to an Eligible Individual to
receive a payment of cash pursuant to Section 10.3.

“Change in Capitalization” means any increase or reduction in the number of
Shares, or any change (including, but not limited to, in the case of a spin-off,
dividend or other distribution in respect of Shares, a change in value) in the
Shares or exchange of Shares for a different number or kind of shares or other
securities of the Company or another corporation, by reason of a
reclassification, recapitalization, merger, consolidation, reorganization,
spin-off, split-up, issuance of warrants or rights or debentures, stock
dividend, stock split or reverse stock split, cash dividend, property dividend,
combination or exchange of shares, repurchase of shares, change in corporate
structure or other, similar transaction or event.

“Code” means the Internal Revenue Code of 1986, as amended.

 

- 1 -



--------------------------------------------------------------------------------

“Committee” means the Compensation Committee of the Board, or a subcommittee
thereof, which shall administer the Plan and perform the functions set forth
herein; provided, that, if there is no Compensation Committee of the Board, or
if the Board determines that the Compensation Committee shall not be the
Committee, then the Committee shall be the Board or such Directors as are
appointed to the Committee by the Board.

“Company” means Deltek, Inc., a Delaware corporation, and shall include any
successor thereto by merger, consolidation, acquisition of substantially all the
assets thereof, or otherwise.

“Director” means a director of the Company.

“Dividend Equivalent Right” means a right to receive all or some portion of the
cash dividends that are or would be payable with respect to Shares.

“Division” means any of the operating units or divisions of the Company or any
Subsidiary designated as a Division by the Committee.

“Effective Date” means September 20, 2010.

“Eligible Individual” means any of the following individuals who is designated
by the Committee as eligible to receive Options or Awards subject to the
conditions set forth herein: (i) any director, officer or employee of the
Company or a Subsidiary, (ii) any individual to whom the Company or a Subsidiary
has extended a formal, written offer of employment or (iii) any consultant or
advisor of the Company or a Subsidiary.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” on any date means (i) the closing price at the end of normal
market hours of the Shares on such date as quoted on the National Association of
Securities Dealers Automated Quotation System (the “Nasdaq”), (ii) if the Shares
are not quoted on the Nasdaq but are listed for trading on the New York Stock
Exchange (the “NYSE”) or other national securities exchange, the closing price
at the close of the primary trading session of the Shares on such date on the
NYSE (or, if the Shares are not listed for trading on the NYSE, on such other
exchange) or (iii) if there is no such closing price for such date on the
Nasdaq, the NYSE or other national exchange, the fair market value of the Shares
as determined in good faith by the Committee (and, if applicable, in accordance
with Sections 409A and 422 of the Code).

“Grantee” means a person to whom an Award has been granted under the Plan.

“Inception Date” means April 11, 2007.

“Incentive Stock Option” means an Option satisfying the requirements of
Section 422 of the Code and designated by the Committee as an Incentive Stock
Option.

“Listed Security” means any security of the Company that is listed or approved
for listing on a national securities exchange or designated or approved for
designation as a national market system security on an interdealer quotation
system by the National Association of Securities Dealers, Inc.

 

- 2 -



--------------------------------------------------------------------------------

“Non-Employee Director” means a director of the Company who is a “non-employee
director” within the meaning of Rule 16b-3 promulgated under the Exchange Act.

“Nonqualified Stock Option” means an Option which is not an Incentive Stock
Option.

“Option” means a Nonqualified Stock Option or an Incentive Stock Option.

“Optionee” means a person to whom an Option has been granted under the Plan.

“Outside Director” means a director of the Company who is an “outside director”
within the meaning of Section 162(m) of the Code and the regulations promulgated
thereunder.

“Parent” means any corporation which is a parent corporation (within the meaning
of Section 424(e) of the Code) with respect to the Company.

“Performance Awards” means Performance Units, Performance Shares,
Performance-Based Restricted Stock, Cash Incentive Awards or any or all of them.

“Performance-Based Compensation” means any Option or Award that is intended to
constitute “performance based compensation” within the meaning of
Section 162(m)(4)(C) of the Code and the regulations promulgated thereunder.

“Performance-Based Restricted Stock” means Shares of Restricted Stock issued or
transferred to an Eligible Individual under Section 10.2.

“Performance Cycle” means a time period of not less than one year as specified
by the Committee at the time Performance Awards or Cash Incentive Awards are
granted during which the performance of the Company, a Subsidiary or a Division
will be measured.

“Performance Objectives” has the meaning set forth in Section 10.4.

“Performance Shares” means Shares issued or transferred to an Eligible
Individual under Section 10.1.

“Performance Units” means Performance Units granted to an Eligible Individual
under Section 10.1.

“Person” means an individual, a corporation, a partnership, a limited liability
company, an association, a trust or any other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.

“Phantom Stock” means a right granted to an Eligible Individual under
Section 11.2 representing a number of hypothetical Shares.

 

- 3 -



--------------------------------------------------------------------------------

“Plan” means the Deltek, Inc. 2007 Stock Incentive and Award Plan, as amended
and restated from time to time.

“Restricted Stock” means Shares issued or transferred to an Eligible Individual
pursuant to Section 9.

“Securities Act” means the Securities Act of 1933, as amended.

“Share Award” means an Award of Shares granted pursuant to Section 11.1.

“Shares” means the common stock, par value $0.001 per share, of the Company and
any other securities into which such shares are changed or converted or for
which such shares are exchanged.

“Stock Appreciation Right” means a right to receive all or some portion of the
increase in the value of the Shares as provided in Section 7 hereof.

“Stock-Based Award” means a grant of Restricted Stock, Phantom Stock, a Stock
Appreciation Right, a Performance Award, a Dividend Equivalent Right, a Share
Award or any or all of them.

“Subsidiary” means (i) except as provided in subsection (ii) below, any
corporation which is a subsidiary corporation within the meaning of
Section 424(f) of the Code with respect to the Company, and (ii) in relation to
the eligibility to receive Options or Awards other than Incentive Stock Options
and continued employment or service for purposes of Options and Awards (unless
the Committee determines otherwise), any entity, whether or not incorporated, in
which the Company directly or indirectly owns 50% or more of the outstanding
equity or other ownership interests.

“Taxable Event” has the meaning set forth in Section 20.2.

“Ten-Percent Stockholder” means an Eligible Individual who, at the time an
Incentive Stock Option is to be granted to him or her, owns (within the meaning
of Section 422(b)(6) of the Code) stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company, or of a Parent or
a Subsidiary.

“Withholding Taxes” has the meaning set forth in Section 20.2.

3. Administration.

3.1. The Plan shall be administered by the Committee, which shall hold meetings
at such times as may be necessary for the proper administration of the Plan. Any
decision or determination reduced to writing and signed by a majority of all of
the members of the Committee shall be as fully effective as if made by a
majority vote at a meeting duly called and held. The Committee shall consist of
at least two Directors and may consist of the entire Board; provided, however,
that (a) if the Committee consists of less than the entire Board, then, with
respect to any Option or Award granted to an Eligible Individual who is subject
to Section 16 of the Exchange Act, the Committee shall consist of at least two
Directors, each of whom

 

- 4 -



--------------------------------------------------------------------------------

shall be a Non-Employee Director, and (b) to the extent necessary for any Option
or Award intended to qualify as Performance-Based Compensation to so qualify,
the Committee shall consist of at least two Directors, each of whom shall be an
Outside Director. For purposes of the preceding sentence, if one or more members
of the Committee is not a Non-Employee Director and/or an Outside Director but
recuses himself or herself or abstains from voting with respect to a particular
action taken by the Committee, then the Committee, with respect to that action,
shall be deemed to consist only of the members of the Committee who have not
recused themselves or abstained from voting. A quorum shall consist of not fewer
than two members of the Committee and a majority of a quorum may authorize any
action. Subject to applicable law, the Committee may delegate its authority
under the Plan to any other person or persons. In addition, the Board may, in
its sole discretion, permit the Chief Executive Officer of the Company to
exercise the authority granted to the Committee pursuant to Sections 3.3(a) and
(b) with respect to other Eligible Individuals (other than Eligible Individuals
subject to Section 16 of the Exchange Act or receiving compensation subject to
Section 162(m) of the Code), subject to such limitations as imposed by the
Committee in its discretion and, subject to compliance with Section 157(c) of
the Delaware General Corporation Law, as amended from time to time.

3.2. No member of the Committee shall be liable for any action, failure to act,
determination or interpretation made in good faith with respect to this Plan or
any transaction hereunder. The Company hereby agrees to indemnify each member of
the Committee for all costs and expenses and, to the extent permitted by
applicable law, any liability incurred in connection with defending against,
responding to, negotiating for the settlement of or otherwise dealing with any
claim, cause of action or dispute of any kind arising in connection with any
actions in administering this Plan or in authorizing or denying authorization to
any transaction hereunder.

3.3. Subject to the express terms and conditions set forth herein, the Committee
shall have the power from time to time to:

(a) determine those Eligible Individuals to whom Options shall be granted under
the Plan and the number of such Options to be granted and to prescribe the terms
and conditions (which need not be identical) of each such Option, including the
exercise price per Share, the vesting schedule and the duration of each Option,
and make any amendment or modification to any Option Agreement consistent with
the terms of the Plan;

(b) select those Eligible Individuals to whom Stock-Based Awards and/or Cash
Incentive Awards shall be granted under the Plan and to determine the number of
Shares in respect of which each Stock-Based Award is granted, the terms and
conditions (which need not be identical) of each such Award, and make any
amendment or modification to any Agreement consistent with the terms of the
Plan;

(c) to construe and interpret the Plan and the Options and Awards granted
hereunder and to establish, amend and revoke rules and regulations for the
administration of the Plan, including, but not limited to, correcting any defect
or supplying any omission, or reconciling any inconsistency in the Plan or in
any Agreement, in the manner and to the extent it shall deem necessary or
advisable, including so that the Plan and the operation of the Plan complies
with Rule 16b-3 under the Exchange Act, Sections162(m) and 409A of the Code (to
the extent applicable) and other applicable law, and otherwise to make the Plan
fully effective;

 

- 5 -



--------------------------------------------------------------------------------

(d) to make such adjustments to the Options and Awards as are required by
Section 13;

(e) to determine the duration and purposes for leaves of absence which may be
granted to an Optionee or Grantee on an individual basis without constituting a
termination of employment or service for purposes of the Plan;

(f) to exercise its discretion with respect to the powers and rights granted to
it as set forth in the Plan; and

(g) generally, to exercise such powers and to perform such acts as are deemed
necessary or advisable to promote the best interests of the Company with respect
to the Plan.

All decisions and determinations by the Committee in the exercise of the
foregoing powers shall be final, binding and conclusive upon the Company, each
Subsidiary, the Optionees and Grantees, and all other persons having or claiming
any interest under the Plan or any Option or Award granted hereunder.

3.4. Notwithstanding anything herein to the contrary, the Committee may
determine the terms and conditions of Options and Awards and make such
adjustments to the terms thereof and to the Plan as are necessary or advisable
to fulfill the purposes of the Plan taking into account matters of local law or
practice, including tax and securities laws of the individual States and of
jurisdictions outside the United States. Any such adjustments to the Plan shall
be evidenced by one or more written supplements to the Plan.

4. Stock Subject to the Plan; Grant Limitations.

4.1. Number of Shares Authorized for Issuance.

(a) The Shares to be issued under the Plan may be, in whole or in part,
authorized but unissued Shares or issued Shares which shall have been reacquired
by the Company and held by it as treasury shares. Subject to any adjustment as
provided in the Plan, aggregate number of Shares that may be made the subject of
Awards or Options granted under the Plan on or after the Effective Date shall be
an amount equal to (i) the sum of (A) the initial 1,840,000 Shares reserved for
such Awards and Options as of the Inception Date in 2007, plus (B) the aggregate
number of Shares by which the Share reserve for the Plan was increased
automatically on January 1st of each of calendar years 2008, 2009 and 2010, in
each case by an amount equal to 3% of the total number of Shares issued and
outstanding on December 31st of the immediately preceding calendar year, plus
(C) 1,140,000 additional Shares to be reserved for the Plan as of the Effective
Date, minus (ii) the sum of (X) the aggregate number of Shares that have been
made the subject of Awards or Options under the Plan and which Awards or Options
are outstanding as of the day immediately preceding the Effective Date
(calculated as set forth in Section 4.2), plus (Y) the aggregate number of
Shares that have been issued pursuant to Awards or Options that were granted
under the Plan prior to the Effective Date and which Shares are not

 

- 6 -



--------------------------------------------------------------------------------

subject to forfeiture as of the Effective Date. In addition, prior to the
termination of the Plan in accordance with Section 16.1, the aggregate number of
Shares reserved and available for grant and issuance pursuant to the Plan shall
be increased automatically on January 1st of each year commencing on January 1,
2011, in an amount equal to 3% of the total number of Shares of the Company
issued and outstanding on December 31st of the immediately preceding calendar
year; provided, that the Board may in its sole discretion reduce the amount of
the increase in any particular year. In no event may more than 7,500,000 Shares
be issued under Incentive Stock Options granted under the Plan on or after the
Inception Date (adjusted as set forth in Section 4.2).

(b) On and after the Effective Date and subject to any adjustment as provided in
the Plan:

(i) the number of Shares that may be made the subject of Options and Stock
Appreciation Rights granted to an Eligible Individual in any calendar year may
not exceed 1,500,000 Shares (with such limit to be applied separately to each
type of Award);

(ii) the number of Shares that may be made the subject of Performance Shares or
Performance-Based Restricted Stock granted to an Eligible Individual in any
calendar year may not exceed 1,500,000 Shares (with such limit to be applied
separately to each type of Award);

(iii) the dollar amount of cash that may be made the subject of Performance
Units granted to an Eligible Individual in any calendar year may not exceed
$1,500,000; and

(iv) the dollar amount of cash that may be made the subject of Cash Incentive
Awards granted to an Eligible Individual in any calendar year may not exceed
$5,000,000;

provided, however, that each of the limitations set forth above in this
Section 4.1(b) shall be multiplied by two when applied to Options or Awards
granted to any Eligible Individual during the calendar year that such individual
first commences service with the Company or a Subsidiary; and provided, further,
that the limitations set forth above in this Section 4.1(b) shall be multiplied
by the number of calendar years over which the applicable Performance Cycle
spans (in whole or in part) when applied to Performance Awards. The limitations
set forth in this Section 4.1(b) shall not be adjusted to effect a restoration
of Shares with respect to which the related Option or Award is terminated,
surrendered or canceled.

4.2. Calculating Shares Available under the Plan.

(a) Upon the granting of an Option or an Award, the number of Shares available
under Section 4.1 for the granting of further Options and Awards shall be
reduced as follows:

(i) In connection with the granting of an Option or an Award (other than the
granting of (A) Performance Units, (B) Cash Incentive Awards, (C) Dividend
Equivalent Rights or (D) other Awards payable in cash), the number of Shares
shall be reduced by the number of Shares in respect of which the Option or Award
is granted or denominated.

 

- 7 -



--------------------------------------------------------------------------------

(ii) In connection with the granting of a Performance Unit, the number of Shares
shall initially be reduced by an amount equal to the quotient of (A) the dollar
amount in which the Performance Unit is denominated divided by (B) the Fair
Market Value of a Share on the date the Performance Unit is granted, with a
corresponding adjustment if the Performance Unit is ultimately settled in whole
or in part in a greater or lesser number of Shares.

(iii) In connection with the granting of a Dividend Equivalent or a Cash
Incentive Award, the number of Shares available under Section 4.1 shall not be
reduced; provided, however, that if Shares are issued in settlement of such an
Award, the number of Shares available for the granting of further Options and
Awards under Section 4.1 shall be reduced by the number of Shares so issued.

(iv) If any Option is exercised (A) by tendering Shares, either actually or by
attestation, to the Company as full or partial payment of the exercise price or
(B) by the Company reducing the number of Shares to be issued upon exercise of
such Option in full or partial payment of the exercise price, the number of
Shares available for the granting of further Options and Awards under
Section 4.1 shall be increased by the number of Shares so tendered or by the
amount of such reduction.

(v) If Shares subject to any Option or Award are retained by the Company in
satisfaction of any Withholding Taxes payable by an Optionee or Grantee, then
the number of Shares available for the granting of further Options and Awards
under Section 4.1 shall be increased by the number of Shares so retained.

(b) Notwithstanding Section 4.2(a), in the event that an Award is granted that,
pursuant to the terms of an Agreement, cannot be settled in Shares, the
aggregate number of Shares that may be the subject of Options or Awards granted
under the Plan shall not be reduced to reflect such Award. Whenever any
outstanding Option or Award or portion thereof expires, is cancelled or
forfeited, is settled in cash or is otherwise terminated for any reason without
having been exercised or payment having been made in respect of the entire
Option or Award, the Shares allocable to the expired, cancelled, forfeited,
settled or otherwise terminated portion of the Option or Award may again be the
subject of Options or Awards granted hereunder. In addition, upon settlement of
a Stock Appreciation Right in Shares, the excess of the number of Shares subject
to the Stock Appreciation Right over the number of Shares issued in settlement
of the Stock Appreciation Right may again be the subject of Options or Awards
granted hereunder.

5. Option Grants for Eligible Individuals.

5.1. Authority of Committee. Subject to the provisions of the Plan, the
Committee shall have full and final authority to select those Eligible
Individuals who will receive Options, and the terms and conditions of the grant
to such Eligible Individuals shall be set forth in an Agreement. Incentive Stock
Options may be granted only to Eligible Individuals who are employees of the
Company or a Subsidiary.

 

- 8 -



--------------------------------------------------------------------------------

5.2. Exercise Price. The purchase price per Share under each Option shall be
determined by the Committee and set forth in the Agreement but shall not be less
than the Fair Market Value of a Share on the date of grant (110% of Fair Market
Value in the case of an Incentive Stock Option granted to a Ten-Percent
Stockholder).

5.3. Maximum Duration. Options shall not be exercisable after the expiration of
ten years from the date of grant (five years in the case of an Incentive Stock
Option granted to a Ten-Percent Stockholder). The term of an Option shall be set
forth in the Agreement evidencing such Option. To the extent permitted by
applicable law, the Committee may, subsequent to the granting of any Option,
extend the term thereof, but in no event shall the term as so extended exceed
the maximum term provided for in the preceding sentence.

5.4. Vesting. Each Option shall become exercisable in such installments (which
need not be equal) and at such times as may be designated by the Committee and
set forth in the Agreement. To the extent not exercised, installments shall
accumulate and be exercisable, in whole or in part, at any time after becoming
exercisable, but not later than the date the Option expires. The Committee may
accelerate the exercisability of any Option or portion thereof at any time.

5.5. Limitations on Incentive Stock Options. To the extent that the aggregate
Fair Market Value (determined as of the date of the grant) of Shares with
respect to which Incentive Stock Options granted under the Plan and “incentive
stock options” (within the meaning of Section 422 of the Code) granted under all
other plans of the Company or its Subsidiaries (in either case determined
without regard to this Section 5.5) are exercisable by an Optionee for the first
time during any calendar year exceeds $100,000, such Incentive Stock Options
shall be treated as Nonqualified Stock Options. In applying the limitation in
the preceding sentence in the case of multiple Option grants, Options which were
intended to be Incentive Stock Options shall be treated as Nonqualified Stock
Options according to the order in which they were granted such that the most
recently granted Options are first treated as Nonqualified Stock Options.

6. Terms and Conditions Applicable to All Options.

6.1. No Sale or Transfer. Except to the extent permitted by the Committee with
respect to Nonqualified Stock Options, no Option shall be transferable by the
Optionee other than by will or by the laws of descent and distribution or, in
the case of an Option other than an Incentive Stock Option, pursuant to a
domestic relations order (within the meaning of Rule 16a-12 promulgated under
the Exchange Act), and an Option shall be exercisable during the lifetime of an
Optionee only by the Optionee or his or her guardian or legal representative.

6.2. Manner of Exercise and Payment. The exercise of an Option shall be made
only by a written notice delivered in person or by mail to the Secretary of the
Company at the Company’s principal executive office, or by such other means of
delivery as the Committee may permit in its sole discretion, specifying the
number of Shares to be exercised and, to the

 

- 9 -



--------------------------------------------------------------------------------

extent applicable, accompanied by payment therefor and otherwise in accordance
with the Agreement pursuant to which the Option was granted; provided, however,
that Options may not be exercised by an Optionee for six months following a
hardship distribution to the Optionee, to the extent such exercise is prohibited
under Treasury Regulation Section 1.401(k)-1(d)(3)(iv)(C)(4). The exercise price
for any Shares purchased pursuant to the exercise of an Option shall be paid, in
any of the following forms (or any combination thereof): (a) cash, (b) the
transfer, either actually or by attestation, to the Company of Shares, such
transfer to be upon such terms and conditions as determined by the Committee,
(c) if approved by the Committee, a reduction by the Company in the number of
Shares to be issued upon such exercise having a Fair Market Value on the date of
exercise equal to the aggregate exercise price payable, (d) such other cashless
exercise procedures approved by the Committee (including through the use of a
cashless exercise program with a registered broker-dealer approved by the
Committee) or (e) a combination of the foregoing; provided, however, that the
Committee may determine that the exercise price of an Option shall be paid only
in cash. Any Shares transferred to the Company as payment of the exercise price
under an Option shall be valued at their Fair Market Value on the day of
exercise of such Option. If requested by the Committee, the Optionee shall
deliver the Agreement evidencing the Option to the Secretary of the Company who
shall endorse thereon a notation of such exercise and return such Agreement to
the Optionee. No fractional Shares (or cash in lieu thereof) shall be issued
upon exercise of an Option and the number of Shares that may be purchased upon
exercise shall be rounded down to the nearest number of whole Shares.
Notwithstanding anything in this Plan to the contrary, an Option may be
exercised in accordance with the arrangements and procedures provided in this
Section 6.2 only to the extent such arrangements or procedures comply with
Section 13(k) of the Exchange Act and other applicable laws, rules and
regulations.

6.3. Rights of Optionees. No Optionee shall be deemed for any purpose to be the
owner of any Shares subject to any Option unless and until (a) the Option shall
have been exercised pursuant to the terms thereof, (b) the Company shall have
issued and delivered Shares to the Optionee, and (c) the Optionee’s name shall
have been entered as a stockholder of record on the books of the Company.
Thereupon, the Optionee shall have full voting, dividend and other ownership
rights with respect to such Shares, subject to such terms and conditions as may
be set forth in the Agreement.

7. Stock Appreciation Rights.

7.1. Grant of Stock Appreciation Rights. The Committee may in its discretion,
either alone or in connection with the grant of an Option, grant Stock
Appreciation Rights in accordance with the Plan, the terms and conditions of
which shall be set forth in an Agreement. If granted in connection with an
Option, a Stock Appreciation Right shall cover the same Shares covered by the
Option (or such lesser number of Shares as the Committee may determine) and
shall, except as provided in this Section 7, be subject to the same terms and
conditions as the related Option.

7.2. Time of Grant. A Stock Appreciation Right may be granted (a) at any time if
unrelated to an Option, or (b) if related to an Option, either at the time of
grant or at any time thereafter during the term of the Option.

 

- 10 -



--------------------------------------------------------------------------------

7.3. Stock Appreciation Right Granted in Connection With an Option.

(a) Exercise. A Stock Appreciation Right granted in connection with an Option
shall be exercisable at such time or times and only to the extent that the
related Options are exercisable and will not be transferable except to the
extent the related Option is transferable. A Stock Appreciation Right granted in
connection with an Incentive Stock Option shall be exercisable only if the Fair
Market Value of a Share on the date of exercise exceeds the exercise price
specified in the related Incentive Stock Option Agreement.

(b) Amount Payable. Upon the exercise of a Stock Appreciation Right related to
an Option, the Grantee shall be entitled to receive an amount of cash or a
number of Shares determined by multiplying (i) the excess of the Fair Market
Value of a Share on the date of exercise of such Stock Appreciation Right over
the per Share exercise price under the related Option, by (ii) the number of
Shares as to which such Stock Appreciation Right is being exercised.
Notwithstanding the foregoing, the Committee may limit in any manner the amount
payable with respect to any Stock Appreciation Right by including such a limit
in the Agreement evidencing the Stock Appreciation Right at the time it is
granted.

(c) Treatment of Related Options and Stock Appreciation Rights Upon Exercise.
Upon the exercise of a Stock Appreciation Right granted in connection with an
Option, the Option shall be cancelled to the extent of the number of Shares as
to which the Stock Appreciation Right is exercised, and upon the exercise of an
Option granted in connection with a Stock Appreciation Right, the Stock
Appreciation Right shall be cancelled to the extent of the number of Shares as
to which the Option is exercised or surrendered.

7.4. Stock Appreciation Right Unrelated to an Option. The Committee may grant to
Eligible Individuals Stock Appreciation Rights unrelated to Options. Stock
Appreciation Rights unrelated to Options shall contain such terms and conditions
as to exercisability, vesting and duration as the Committee shall determine, but
in no event shall they have a term of greater than ten years. Upon exercise of a
Stock Appreciation Right unrelated to an Option, the Grantee shall be entitled
to receive an amount of cash or a number of Shares determined by multiplying
(a) the excess of the Fair Market Value of a Share on the date of exercise of
such Stock Appreciation Right over the Fair Market Value of a Share on the date
the Stock Appreciation Right was granted, by (b) the number of Shares as to
which the Stock Appreciation Right is being exercised. Notwithstanding the
foregoing, the Committee may limit in any manner the amount payable with respect
to any Stock Appreciation Right by including such a limit in the Agreement
evidencing the Stock Appreciation Right at the time it is granted.

7.5. No Sale or Transfer. The Grantee shall not sell, transfer, assign,
exchange, pledge, encumber or otherwise dispose of a Stock Appreciation Right or
any portion thereof.

7.6. Manner of Exercise. The exercise of Stock Appreciation Rights shall be made
only by delivery of written notice to the Company. Such notice shall state that
the Grantee is electing to exercise the Stock Appreciation Right, shall set
forth the number of Shares in respect of which the Stock Appreciation Right is
being exercised and shall be signed by the Grantee or, where applicable, by the
Grantee’s legal representative.

 

- 11 -



--------------------------------------------------------------------------------

7.7. Form of Payment. Payment of the amount determined under Section 7.3(b) or
7.4 may be made in whole Shares in a number determined at their Fair Market
Value on the date of exercise of the Stock Appreciation Right, or solely in
cash, or in a combination of cash and Shares. Such form of payment shall be
determined by the Committee and set forth in the Agreement evidencing the Stock
Appreciation Right. If the Committee decides to make full payment in Shares and
the amount payable results in a fractional Share, payment for the fractional
Share will be made in cash.

8. Dividend Equivalent Rights.

Dividend Equivalent Rights may be granted to Eligible Individuals in tandem with
an Option or Award or as a separate Award. The terms and conditions applicable
to each Dividend Equivalent Right shall be specified in the Agreement under
which the Dividend Equivalent Right is granted. Amounts payable in respect of
Dividend Equivalent Rights may be payable currently or deferred until the
lapsing of restrictions on such Dividend Equivalent Rights or until the vesting,
exercise, payment, settlement or other lapse of restrictions on the Option or
Award to which the Dividend Equivalent Rights relate. In the event that any
portion of the amount payable in respect of Dividend Equivalent Rights is to be
deferred, the Committee shall determine whether such amounts are to be held in
cash or reinvested in Shares or deemed (notionally) to be reinvested in Shares.
If amounts payable in respect of Dividend Equivalent Rights are to be held in
cash, there may be credited at the end of each year (or portion thereof)
interest on the amount of the account at the beginning of the year at a rate per
annum as the Committee, in its discretion, may determine. Dividend Equivalent
Rights may be settled in cash or Shares or a combination thereof, in a single
installment or multiple installments, in each case as determined by the
Committee.

9. Restricted Stock.

9.1. Grant. The Committee may grant Awards of Restricted Stock to Eligible
Individuals, which shall be evidenced by an Agreement between the Company and
the Grantee. Each Agreement shall contain such restrictions, terms and
conditions as the Committee may, in its discretion, determine and (without
limiting the generality of the foregoing) such Agreements may require that an
appropriate legend be placed on Share certificates during the period of
restriction. Awards of Restricted Stock shall be subject to the terms and
provisions set forth below in this Section 9.

9.2. Rights of Grantee. Shares of Restricted Stock granted pursuant to an Award
hereunder shall be issued in the name of the Grantee as soon as reasonably
practicable after the Award is granted provided that the Grantee has executed an
Agreement evidencing the Award, the appropriate blank stock powers and, in the
discretion of the Committee, an escrow agreement and any other documents which
the Committee may require as a condition to the issuance of such Shares. If a
Grantee shall fail to execute the Agreement evidencing a Restricted Stock Award,
or any documents which the Committee may require within the time period
prescribed by the Committee at the time the Award is granted, the Award shall be
null and void. At the discretion of the Committee, Shares issued in connection
with a Restricted Stock Award shall be deposited together with the stock powers
with the Company as escrow agent (or other escrow agent designated by the
Committee). Except to the extent set forth in an Agreement,

 

- 12 -



--------------------------------------------------------------------------------

upon delivery of the Shares to the escrow agent, the Grantee shall have all of
the rights of a stockholder with respect to such Shares, including the right to
vote the Shares and to receive all dividends or other distributions paid or made
with respect to the Shares.

9.3. No Sale or Transfer. Until all restrictions upon the Shares of Restricted
Stock awarded to a Grantee shall have lapsed in the manner set forth in
Section 9.4, the Grantee shall not sell, transfer, assign, exchange, pledge,
encumber or otherwise dispose of the Shares of Restricted Stock.

9.4. Lapse of Restrictions. Restrictions upon Shares of Restricted Stock awarded
hereunder shall lapse at such time or times and on such terms and conditions as
the Committee may determine. The Agreement evidencing the Award shall set forth
any such restrictions. Such restrictions may, in the discretion of the
Committee, be contingent on future employment or services, the satisfaction of
performance-related goals, or a combination of the foregoing.

9.5. Treatment of Dividends. At the time an Award of Shares of Restricted Stock
is granted, the Committee may, in its discretion, determine that the payment to
the Grantee of dividends, or a specified portion thereof, declared or paid on
such Shares by the Company shall be (a) deferred until the lapsing of the
restrictions imposed upon such Shares and (b) held by the Company for the
account of the Grantee until such time. In the event that dividends are to be
deferred, the Committee shall determine whether such dividends are to be
reinvested in Shares (which shall be held as additional Shares of Restricted
Stock) or held in cash. If deferred dividends are to be held in cash, there may
be credited at the end of each year (or portion thereof) interest on the amount
of the account at the beginning of the year at a rate per annum as the
Committee, in its discretion, may determine. Payment of deferred dividends in
respect of Shares of Restricted Stock (whether held in cash or as additional
Shares of Restricted Stock), together with interest accrued thereon, if any,
shall be made upon the lapsing of restrictions imposed on the Shares in respect
of which the deferred dividends were paid, and any dividends deferred (together
with any interest accrued thereon) in respect of any Shares of Restricted Stock
shall be forfeited upon the forfeiture of such Shares.

9.6. Delivery of Shares. Upon the lapse of the restrictions on Shares of
Restricted Stock, the Company may maintain the shares in book-entry form;
provided, however, that if the Grantee so requests, the Committee shall cause a
stock certificate to be delivered to the Grantee with respect to such Shares,
free of all restrictions hereunder.

10. Performance Awards.

10.1. Performance Units and Performance Shares. The Committee, in its
discretion, may grant Awards of Performance Units and/or Performance Shares to
Eligible Individuals, the terms and conditions of which shall be set forth in an
Agreement.

(a) Performance Units. Performance Units shall be denominated in a specified
dollar amount and, contingent upon the attainment of specified Performance
Objectives within a specified Performance Cycle, represent the right to receive
payment as provided in Sections 10.1(c) and (d) of the specified dollar amount
or a percentage (which may be more than

 

- 13 -



--------------------------------------------------------------------------------

100%) of the specified dollar amount depending on the level of Performance
Objective attained; provided, however, that the Committee may at the time a
Performance Unit is granted specify a maximum amount payable in respect of a
vested Performance Unit. Each Agreement shall specify the dollar amount of
Performance Units to which it relates, the Performance Objectives which must be
satisfied in order for the Performance Units to vest and the Performance Cycle
within which such Performance Objectives must be satisfied.

(b) Performance Shares. Performance Shares shall be denominated in Shares and,
contingent upon the attainment of specified Performance Objectives within the
Performance Cycle, each Performance Share represents the right to receive
payment as provided in Sections 10.1(c) and (d) of the Fair Market Value of a
Share on the date the Performance Share was granted, the date the Performance
Share became vested or any other date specified by the Committee or a percentage
(which may be more than 100%) of such amount depending on the level of
Performance Objective attained; provided, however, that the Committee may at the
time a Performance Share is granted specify a maximum amount payable in respect
of a vested Performance Share. Each Agreement shall specify the number of
Performance Shares to which it relates, the Performance Objectives which must be
satisfied in order for the Performance Shares to vest and the Performance Cycle
within which such Performance Objectives must be satisfied.

(c) Vesting and Forfeiture. A Grantee shall become vested with respect to the
Performance Shares and Performance Units to the extent that the Performance
Objectives set forth in the Agreement are satisfied for the Performance Cycle.

(d) Payment of Awards. Subject to Section 10.4(c), payment to Grantees in
respect of vested Performance Shares and Performance Units shall be made as soon
as practicable after the last day of the Performance Cycle to which such Award
relates or at such other time or times as the Committee may determine. Such
payments may be made entirely in Shares valued at their Fair Market Value,
entirely in cash or in such combination of Shares and cash as the Committee in
its discretion shall determine at any time prior to such payment; provided,
however, that if the Committee in its discretion determines to make such payment
entirely or partially in Shares of Restricted Stock, the Committee shall
determine the extent to which such payment will be in Shares of Restricted Stock
and the terms of such Restricted Stock at the time the Award is granted.

10.2. Performance-Based Restricted Stock. The Committee, in its discretion, may
grant Awards of Performance-Based Restricted Stock to Eligible Individuals, the
terms and conditions of which shall be set forth in an Agreement between the
Company and the Grantee. Each Agreement shall specify the number of Shares of
Performance-Based Restricted Stock to which it relates, the Performance
Objectives which must be satisfied in order for the such Shares to vest and
restriction thereon to lapse, and the Performance Cycle within which such
Performance Objectives must be satisfied, and may require that an appropriate
legend be placed on Share certificates. Awards of Performance-Based Restricted
Stock shall be subject to the following terms and provisions:

(a) Rights of Grantee. Shares of Performance-Based Restricted Stock granted
pursuant to an Award hereunder shall be issued in the name of the Grantee as
soon as

 

- 14 -



--------------------------------------------------------------------------------

reasonably practicable after the Award is granted provided that the Grantee has
executed an Agreement evidencing the Award, the appropriate blank stock powers
and, in the discretion of the Committee, an escrow agreement and any other
documents which the Committee may require as a condition to the issuance of such
Performance-Based Restricted Stock. If a Grantee shall fail to execute the
Agreement evidencing an Award of Performance-Based Restricted Stock, the
appropriate blank stock powers and, in the discretion of the Committee, an
escrow agreement and any other documents which the Committee may require within
the time period prescribed by the Committee at the time the Award is granted,
the Award shall be null and void. At the discretion of the Committee, Shares
issued in connection with an Award of Performance-Based Restricted Stock shall
be deposited together with the stock powers with the Company as escrow agent (or
other escrow agent designated by the Committee). Except as restricted by the
terms of the Agreement, upon delivery of the Shares to the escrow agent, the
Grantee shall have, in the discretion of the Committee, all of the rights of a
stockholder with respect to such Shares, including the right to vote the Shares
and to receive all dividends or other distributions paid or made with respect to
the Shares.

(b) No Sale or Transfer. Until all restrictions upon the Performance-Based
Restricted Stock awarded to a Grantee shall have lapsed in the manner set forth
in Section 10.2(c), the Grantee shall not sell, transfer, assign, exchange,
pledge, encumber or otherwise dispose of the Performance-Based Restricted Stock,
nor shall it be delivered to the Grantee. The Committee may also impose such
other restrictions and conditions on the Performance-Based Restricted Stock, if
any, as it deems appropriate.

(c) Lapse of Restrictions. To the extent that the Performance Objectives set
forth in the Agreement are satisfied for the Performance Cycle, restrictions
upon Performance-Based Restricted Stock awarded hereunder shall lapse at such
time or times and on such terms, conditions and satisfaction of Performance
Objectives as the Committee may, in its discretion, determine. In the event that
the Performance Objectives set forth in the Agreement are not fully satisfied
for the Performance Cycle, the Performance-Based Restricted Stock shall be
forfeited to the extent set forth in the Agreement.

(d) Treatment of Dividends. At the time the Award of Performance-Based
Restricted Stock is granted, the Committee may, in its discretion, determine
that the payment to the Grantee of dividends, or a specified portion thereof,
declared or paid on Shares represented by such Award which have been issued by
the Company to the Grantee shall be (i) deferred until the lapsing of the
restrictions imposed upon such Performance-Based Restricted Stock and (ii) held
by the Company for the account of the Grantee until such time. In the event that
dividends are to be deferred, the Committee shall determine whether such
dividends are to be reinvested in shares of Stock (which shall be held as
additional Shares of Performance-Based Restricted Stock) or held in cash. If
deferred dividends are to be held in cash, there may be credited at the end of
each year (or portion thereof) interest on the amount of the account at the
beginning of the year at a rate per annum as the Committee, in its discretion,
may determine. Payment of deferred dividends in respect of Shares of
Performance-Based Restricted Stock (whether held in cash or as additional Shares
of Performance-Based Restricted Stock), together with interest accrued thereon,
if any, shall be made upon the lapsing of restrictions imposed on the
Performance-Based Restricted Stock in respect of which the deferred dividends
were paid, and any dividends deferred (together with any interest accrued
thereon) in respect of any Shares of Performance-Based Restricted Stock shall be
forfeited upon the forfeiture of such Shares.

 

- 15 -



--------------------------------------------------------------------------------

(e) Delivery of Shares. Upon the lapse of restrictions on Shares of
Performance-Based Restricted Stock awarded hereunder, the Company may maintain
the Shares in book-entry form; provided, however, that if the Grantee so
requests, the Committee shall cause a stock certificate to be delivered to the
Grantee with respect to such Shares, free of all restrictions hereunder.

10.3. Cash Incentive Awards.

(a) Grants of Cash Incentive Awards. The Committee may, in its discretion, grant
Cash Incentive Awards to Eligible Individuals, which shall represent the right,
contingent upon the attainment of specified Performance Objectives within a
specified Performance Cycle, to receive a payment of a specified dollar amount
or a percentage (which may be more than 100%) of the specified dollar amount
depending on the level of Performance Objective attained; provided, however,
that the Committee may at the time a Cash Incentive Award is granted specify a
maximum amount payable in respect of such Cash Incentive Award. The terms and
conditions of each Cash Incentive Award shall be set forth in an Agreement
between the Company and the Grantee. Each Agreement shall specify the dollar
amount subject to such Award, the Performance Objectives which must be satisfied
in order for the Award to be paid and the Performance Cycle within which such
Performance Objectives must be satisfied. In the event that the Committee grants
Cash Incentive Awards expressed as percentage interests in a bonus pool payment
which is subject to the satisfaction of Performance Objectives, (i) the
aggregate of all such percentage interests may not exceed 100% and (ii) the
forfeiture or other reduction of the percentage interest of any Grantee in the
bonus pool may not increase the amount of an Award paid to any other Grantee.
The Committee may determine that different Performance Objectives are applicable
to different Grantees with respect to a specified Performance Cycle.

(b) Payment of Awards. Each Cash Incentive Award to the extent earned shall be
paid in a single lump sum cash payment or, if determined by the Committee at the
time of grant, in a number of Shares with a Fair Market Value equal to all or a
portion of such cash amount (with any portion not paid in Shares to be paid in
cash; provided, however, that if the Committee in its discretion determines to
make such payment entirely or partially in Shares of Restricted Stock, the
Committee shall determine the extent to which such payment will be in Shares of
Restricted Stock and the terms of such Restricted Stock at the time the Award is
granted) as soon as practicable following the Committee’s certification
described in Section 10.4(c) but in any event not later than the end of the
fiscal year in which such certification is made.

10.4. Performance Objectives.

(a) Establishment. Performance Objectives for Performance Awards may be
expressed in terms of (i) revenue, (ii) earnings per Share, (iii) net income per
Share, (iv) Share price, (v) pre-tax profits, (vi) net earnings, (vii) net
income, (viii) operating income, (ix) cash flow, (x) earnings before interest,
taxes, depreciation and amortization (EBITDA), (xi)

 

- 16 -



--------------------------------------------------------------------------------

sales, (xii) total stockholder return relative to assets, (xiii) total
stockholder return relative to peers, (xiv) financial returns (including,
without limitation, return on assets, return on equity and return on
investment), (xv) cost reduction targets, (xvi) customer satisfaction,
(xvii) customer growth, (xviii) employee satisfaction, (xviv) EBITDA margin,
(xx) operating margin, (xxi) net margin, (xxii) gross margin, (xxiii) revenue
growth, (xxiv) new contract win, (xxv) per-days sales outstanding, or (xxvi) any
combination of the foregoing, as the Committee may determine. Performance
Objectives may be in respect of the performance of the Company, any of its
Subsidiaries, any of its Divisions or any combination thereof. Performance
Objectives may be absolute or relative (to prior performance of the Company or
to the performance of one or more other entities or external indices) and may be
expressed in terms of a progression within a specified range. The Performance
Objectives with respect to a Performance Cycle shall be established in writing
by the Committee by the earlier of (x) the date on which a quarter of the
Performance Cycle has elapsed and (y) the date which is ninety days after the
commencement of the Performance Cycle, and in any event while the performance
relating to the Performance Objectives remain substantially uncertain.

(b) Effect of Certain Events. Unless otherwise provided by the Committee at the
time the Performance Objectives in respect of a Performance Award are
established, performance shall be adjusted to omit the effects of extraordinary
items, gain or loss on the disposal of a business segment (other than provisions
for operating losses or income during the phase-out period), unusual or
infrequently occurring events and transactions that have been publicly disclosed
and the cumulative effects of changes in accounting principles, all as
determined in accordance with generally accepted accounting principles (to the
extent applicable). In addition, at the time of the granting of a Performance
Award or at any time thereafter, the Committee may provide for the manner in
which performance will be measured against the Performance Objectives (or may
adjust the Performance Objectives) to reflect the impact of specified corporate
transactions (such as a stock split or stock dividend), special charges, and tax
law changes; provided, that such provisions shall be permitted only to the
extent permitted under Section 162(m) of the Code and the regulations
promulgated thereunder without adversely affecting the treatment of any
Performance Award as Performance-Based Compensation.

(c) Determination of Performance. Prior to the vesting, payment, settlement or
lapsing of any restrictions with respect to any Performance Award that is
intended to constitute Performance-Based Compensation made to a Grantee who is
subject to Section 162(m) of the Code, the Committee shall certify in writing
that the applicable Performance Objectives have been satisfied to the extent
necessary for such Award to qualify as Performance Based Compensation. The
Committee shall not be entitled to exercise any discretion otherwise authorized
hereunder with respect to Awards intended to constitute Performance-Based
Compensation made to a Grantee who is subject to Section 162(m) of the Code if
the ability to exercise such discretion or the exercise of such discretion
itself would cause the compensation attributable to such Awards to fail to
qualify as Performance-Based Compensation. A Performance Award may be reduced in
the discretion of the Committee at any time before payment or lapsing of
restrictions.

10.5. No Sale or Transfer. Until the vesting of Performance Units or Performance
Shares, or the lapsing of any restrictions on Performance-Based Restricted
Stock, as

 

- 17 -



--------------------------------------------------------------------------------

the case may be, such Performance Units, Performance Shares or Performance-Based
Restricted Stock shall not be sold, transferred, assigned, exchanged or
otherwise disposed of and shall not be pledged or otherwise encumbered. Cash
Incentive Awards shall not be sold, transferred or otherwise disposed of and
shall not be pledged or otherwise hypothecated.

11. Other Stock-Based Awards.

11.1. Share Awards. The Committee may grant a Share Award to any Eligible
Individual on such terms and conditions as the Committee may determine in its
sole discretion. Share Awards may be made as additional compensation for
services rendered by the Eligible Individual or may be in lieu of cash or other
compensation to which the Eligible Individual is entitled from the Company.

11.2. Phantom Stock Awards.

(a) Grant. The Committee may, in its discretion, grant shares of Phantom Stock
to any Eligible Individual. Such Phantom Stock shall be subject to the terms and
conditions established by the Committee and set forth in the applicable
Agreement.

(b) Payment of Awards. Upon the vesting of a Phantom Stock Award, the Grantee
shall be entitled to receive, as determined by the Committee at the time of
grant, (i) a cash payment in respect of each share of Phantom Stock which shall
be equal to the Fair Market Value of a Share as of the date the Phantom Stock
Award was granted, or such other date as determined by the Committee at the time
the Phantom Stock Award was granted, or (ii) Shares having a Fair Market Value
equal to the cash payment to which the Grantee has become entitled. The
Committee may, at the time a Phantom Stock Award is granted, provide a
limitation on the amount payable in respect of each share of Phantom Stock.

12. Effect of a Termination of Employment or Service.

The Agreement evidencing the grant of each Option and each Award shall set forth
the terms and conditions applicable to such Option or Award upon a termination
of the employment or service of the Optionee or Grantee by the Company, a
Subsidiary or a Division (including a termination or change by reason of the
sale of a Subsidiary or a Division). Unless set forth otherwise in an Agreement
or as required by applicable law (including Section 409A of the Code), (1) the
transfer of employment of an Optionee from the Company to a Subsidiary or from a
Subsidiary to the Company (or among the Divisions of the Company or a
Subsidiary) shall not constitute a termination of employment, and (2) if an
individual is both an employee of the Company and/or a Subsidiary and a
Director, his or her cessation of services in fewer than all such capacities
shall not constitute a termination of his or her employment or services.

13. Adjustment Upon Changes in Capitalization.

13.1. In the event of a Change in Capitalization, the Committee shall make such
adjustments, if any, as it determines are equitable and appropriate to (a) the
maximum number and class of Shares or other stock or securities with respect to
which Options or Awards may be granted under the Plan, (b) the maximum number
and class of Shares or other stock or securities that may be issued upon
exercise of Incentive Stock Options, (c) the maximum number and class

 

- 18 -



--------------------------------------------------------------------------------

of Shares or other stock or securities with respect to which Options or Awards
may be granted to any Eligible Individual in any calendar year, (d) the number
and class of Shares or other stock or securities which are subject to
outstanding Options or Awards granted under the Plan and the exercise price
therefor, if applicable, and (e) the Performance Objectives.

13.2. Any such adjustment in the Shares or other stock or securities (a) subject
to outstanding Incentive Stock Options (including any adjustments in the
exercise price) shall be made in such manner as not to constitute a modification
as defined by Section 424(h)(3) of the Code and only to the extent permitted by
Sections 422 and 424 of the Code or (b) subject to outstanding Awards that are
subject to Section 409A of the Code shall be made only to the extent permitted
by Section 409A of the Code or (c) subject to outstanding Options or Awards that
are intended to qualify as Performance-Based Compensation shall be made in such
a manner as not to adversely affect the treatment of the Options or Awards as
Performance-Based Compensation.

13.3. If, by reason of any such adjustment, a Grantee shall be entitled to, or
an Optionee shall be entitled to exercise an Option, with respect to, new,
additional or different shares of stock or securities of the Company or any
other corporation, such new, additional or different shares shall thereupon be
subject to all of the conditions, restrictions and performance criteria which
were applicable to the Shares subject to the Award or Option, as the case may
be, prior to such adjustment.

14. Effect of Certain Transactions.

14.1. Subject to Section 6.3 or as otherwise provided in an Agreement, in the
event of (a) the liquidation or dissolution of the Company or (b) a merger or
consolidation of the Company (a “Transaction”), the Plan and the Options and
Awards issued hereunder shall continue in effect in accordance with their
respective terms, except that following a Transaction either (i) each
outstanding Option or Award shall be treated as provided for in the agreement
entered into in connection with the Transaction or (ii) if not so provided in
such agreement, each Optionee and Grantee shall be entitled to receive in
respect of each Share subject to any outstanding Options or Awards, as the case
may be, upon exercise of any Option or payment or transfer in respect of any
Award, the same number and kind of stock, securities, cash, property or other
consideration that each holder of a Share was entitled to receive in the
Transaction in respect of a Share; provided, however, that, unless otherwise
determined by the Committee, such stock, securities, cash, property or other
consideration shall remain subject to all of the conditions, restrictions and
performance criteria which were applicable to the Options and Awards prior to
such Transaction. Without limiting the generality of the foregoing, the
treatment of outstanding Options and Stock Appreciation Rights pursuant to this
Section 14.1 in connection with a Transaction in which the consideration paid or
distributed to the Company’s stockholders is not entirely shares of common stock
of the acquiring or resulting corporation may include the cancellation of
outstanding Options and Stock Appreciation Rights upon consummation of the
Transaction provided either (x) the holders of affected Options and Stock
Appreciation Rights have been given a period of at least fifteen days prior to
the date of the consummation of the Transaction to exercise the Options or Stock
Appreciation Rights (whether or not they were otherwise exercisable) or (y) the
holders of the affected Options and Stock Appreciation Rights are paid (in cash
or cash equivalents) in respect of each Share covered by the Option or Stock
Appreciation Right being cancelled an amount equal to the excess, if any, of

 

- 19 -



--------------------------------------------------------------------------------

the per share price paid or distributed to stockholders in the transaction (the
value of any non-cash consideration to be determined by the Committee in its
sole discretion) over the exercise price of the Option or Stock Appreciation
Right. For avoidance of doubt, (1) the cancellation of Options and Stock
Appreciation Rights pursuant to clause (y) of the preceding sentence may be
effected notwithstanding anything to the contrary contained in this Plan or any
Agreement and (2) if the amount determined pursuant to clause (y) of the
preceding sentence is zero or less, the affected Option or Stock Appreciation
Right may be cancelled without any payment therefor. The treatment of any Option
or Award as provided in this Section 14.1 shall be conclusively presumed to be
appropriate for purposes of Section 13.

14.2. The Committee may provide, in an Agreement or at any time thereafter, that
Options or Awards may become vested and/or exercisable and may become free of
restrictions, to the extent of all or any portion of such Option or Award, in
the event of a change in ownership or effective control of the Company.

15. Interpretation.

15.1. Section 16 Compliance. The Plan is intended to comply with Rule 16b-3
promulgated under the Exchange Act and the Committee shall interpret and
administer the provisions of the Plan or any Agreement in a manner consistent
therewith. Any provisions inconsistent with such Rule shall be inoperative and
shall not affect the validity of the Plan.

15.2. Section 162(m). Unless otherwise determined by the Committee, if any
provision of the Plan or any Agreement relating to an Option or Award intended
to be Performance-Based Compensation does not comply or is inconsistent with
Section 162(m) of the Code or the regulations promulgated thereunder, such
provision shall be construed or deemed amended to the extent necessary to
conform to such requirements, and no provision shall be deemed to confer upon
the Committee discretion to increase the amount of compensation otherwise
payable to an Eligible Individual in connection with any such Option or Award
upon the attainment of the Performance Objectives.

15.3. Compliance With Section 409A. All Options and Awards granted under the
plan are intended either not to be subject to Section 409A of the Code or, if
subject to Section 409A of the Code, to be administered, operated and construed
in compliance with Section 409A of the Code and any guidance issued thereunder.
Notwithstanding this or any other provision of the Plan to the contrary, the
Committee may amend the Plan or any Option or Award granted hereunder in any
manner, or take any other action, that it determines, in its sole discretion, is
necessary, appropriate or advisable to cause the Plan or any Option or Award
granted hereunder to comply with Section 409A and any guidance issued
thereunder. Any such action, once taken, shall be deemed to be effective from
the earliest date necessary to avoid a violation of Section 409A and shall be
final, binding and conclusive on all Eligible Individuals and other individuals
having or claiming any right or interest under the Plan. Notwithstanding
anything in the Plan to the contrary, in no event shall the Committee exercise
its discretion to accelerate the payment or settlement of an Award where such
payment or settlement constitutes deferred compensation within the meaning of
Section 409A unless, and solely to the extent that, such accelerated payment or
settlement is permissible under Treasury Regulation section 1.409A-3(j)(4) or
any successor provision.

 

- 20 -



--------------------------------------------------------------------------------

16. Termination and Amendment of the Plan/Modification of Options and Awards.

16.1. Plan Amendment or Termination. The Plan shall terminate on August 12,
2020, and no Option or Award may be granted thereafter. Subject to other
applicable provisions of the Plan, all Options and Awards made under the Plan
prior to termination of the Plan shall remain in effect until such Options and
Awards have been satisfied or terminated in accordance with the Plan and the
terms of the applicable Agreements. The Board may sooner terminate the Plan and
the Board may at any time and from time to time amend, modify or suspend the
Plan; provided, however, that:

(a) no such amendment, modification, suspension or termination shall impair or
adversely alter any Options or Awards theretofore granted under the Plan, except
with the consent of the Optionee or Grantee, nor shall any amendment,
modification, suspension or termination deprive any Optionee or Grantee of any
Shares which he or she may have acquired through or as a result of the Plan;

(b) to the extent necessary under any applicable law, regulation or exchange
requirement, no amendment shall be effective unless approved by the stockholders
of the Company in accordance with such applicable law, regulation or exchange
requirement; and

(c) without the approval of the Company’s stockholders, no amendment may be made
which would (i) increase the aggregate number of Shares that may be issued under
this Plan (except by operation of Sections 4.1 and 4.2); (ii) change the
definition of Eligible Individuals eligible to receive Options and Awards under
this Plan; (iii) decrease the option price of any Option to less than 100% of
the Fair Market Value on the date of grant; (iv) reduce the option price of an
outstanding Option, either by lowering the option price or by cancelling an
outstanding Option and granting a replacement Option with a lower exercise
price; (v) extend the maximum Option duration under Section 5.3 of the Plan or
the maximum Stock Appreciation Right term under Section 7.4 of the Plan; or
(vi) amend this Section 16.1(c).

16.2. Modification of Options and Awards. No modification of an Option or Award
shall adversely alter or impair any rights or obligations under the Option or
Award without the consent of the Optionee or Grantee, as the case may be;
provided, however, that no action taken with respect to an Option or Award
pursuant to Section 13 or 14.1 shall be deemed a modification that requires such
consent of an Optionee or Grantee.

17. Non-Exclusivity of the Plan.

The adoption of the Plan by the Board shall not be construed as amending,
modifying or rescinding any previously approved incentive arrangement or as
creating any limitations on the power of the Board to adopt such other incentive
arrangements as it may deem desirable, including, without limitation, the
granting of stock options otherwise than under the Plan, and such arrangements
may be either applicable generally or only in specific cases.

 

- 21 -



--------------------------------------------------------------------------------

18. Limitation of Liability.

As illustrative of the limitations of liability of the Company, but not intended
to be exhaustive thereof, nothing in the Plan shall be construed to:

(a) give any person any right to be granted an Option or Award other than at the
sole discretion of the Committee;

(b) give any person any rights whatsoever with respect to Shares except as
specifically provided in the Plan;

(c) limit in any way the right of the Company or any Subsidiary to terminate the
employment or service of any person at any time; or

(d) be evidence of any agreement or understanding, expressed or implied, that
the Company will employ any person at any particular rate of compensation or for
any particular period of time.

19. Regulations and Other Approvals; Governing Law.

19.1. Except as to matters of federal law, the Plan and the rights of all
persons claiming hereunder shall be construed and determined in accordance with
the laws of the State of Delaware without giving effect to conflicts of laws
principles thereof.

19.2. The obligation of the Company to sell or deliver Shares with respect to
Options and Awards granted under the Plan shall be subject to all applicable
laws, rules and regulations, including all applicable federal and state
securities laws, and the obtaining of all such approvals by governmental
agencies as may be deemed necessary or appropriate by the Committee.

19.3. The Board may make such changes as may be necessary or appropriate to
comply with the rules and regulations of any government authority, or to obtain
for Eligible Individuals granted Incentive Stock Options the tax benefits under
the applicable provisions of the Code and regulations promulgated thereunder.

19.4. Each Option and Award is subject to the requirement that, if at any time
the Committee determines, in its discretion, that the listing, registration or
qualification of Shares issuable pursuant to the Plan is required by any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the grant of an Option or Award or the
issuance of Shares, no Options or Awards shall be granted or payment made or
Shares issued, in whole or in part, unless listing, registration, qualification,
consent or approval has been effected or obtained free of any conditions as
acceptable to the Committee.

19.5. Notwithstanding anything contained in the Plan or any Agreement to the
contrary, in the event that the disposition of Shares acquired pursuant to the
Plan is not covered by a then current registration statement under the
Securities Act and is not otherwise exempt from such registration, such Shares
shall be restricted against transfer to the extent required by

 

- 22 -



--------------------------------------------------------------------------------

the Securities Act and Rule 144 or other regulations thereunder. The Committee
may require any individual receiving Shares pursuant to an Option or Award
granted under the Plan, as a condition precedent to receipt of such Shares, to
represent and warrant to the Company in writing that the Shares acquired by such
individual are acquired without a view to any distribution thereof and will not
be sold or transferred other than pursuant to an effective registration thereof
under the Securities Act or pursuant to an exemption applicable under the
Securities Act or the rules and regulations promulgated thereunder. The
certificates evidencing any of such Shares shall be appropriately amended or
have an appropriate legend placed thereon to reflect their status as restricted
securities as aforesaid.

20. Miscellaneous.

20.1. Multiple Agreements. The terms of each Option or Award may differ from
other Options or Awards granted under the Plan at the same time, or at some
other time. The Committee may also grant more than one Option or Award to a
given Eligible Individual during the term of the Plan, either in addition to, or
in substitution for, one or more Options or Awards previously granted to that
Eligible Individual.

20.2. Withholding of Taxes.

(a) At such times as an Optionee or Grantee recognizes taxable income in
connection with an Option or Award or the receipt of Shares or cash hereunder (a
“Taxable Event”), the Optionee or Grantee shall pay to the Company an amount
equal to the federal, state and local income taxes and other amounts as may be
required by law to be withheld by the Company in connection with the Taxable
Event (the “Withholding Taxes”) prior to the issuance, or release from escrow,
of such Shares or the payment of such cash. The Company shall have the right to
deduct from any payment of cash or delivery of Shares to an Optionee or Grantee
an amount equal to the Withholding Taxes in satisfaction of the obligation to
pay Withholding Taxes. The Committee may provide in an Agreement at the time of
grant, or at any time thereafter, that the Optionee or Grantee, in satisfaction
of the obligation to pay Withholding Taxes to the Company, may elect to have
withheld a portion of the cash then payable to him or her or the Shares then
issuable to him or her, in either case having an aggregate Fair Market Value
equal to the Withholding Taxes (but, in the case of withholding of Shares, only
to the extent such withholding does not exceed in amount the minimum statutory
tax withholding obligation and complies with Section 13(k) of the Exchange Act
and other applicable laws, rules and regulations).

(b) If an Optionee makes a disposition, within the meaning of Section 424(c) of
the Code and regulations promulgated thereunder, of any Share or Shares issued
to such Optionee pursuant to the exercise of an Incentive Stock Option within
the two-year period commencing on the day after the date of the grant or within
the one-year period commencing on the day after the date of transfer of such
Share or Shares to the Optionee pursuant to such exercise, the Optionee shall,
within ten days of such disposition, notify the Company thereof, by delivery of
written notice to the Company at its principal executive office.

20.3. Effective Date. The Plan was initially adopted by the Board on April 11,
2007 and approved by the stockholders of the Company on August 8, 2007. The
effective date

 

- 23 -



--------------------------------------------------------------------------------

of the Plan, as amended and restated herein, shall be September 20, 2010,
subject to the approval by the affirmative vote or written consent of the
holders of a majority of the outstanding shares of voting capital stock of the
Company in accordance with the applicable laws of the State of Delaware within
twelve months after the adoption of the Plan, as amended and restated herein, by
the Board.

 

- 24 -